Case: 20-40180     Document: 00516001669         Page: 1     Date Filed: 09/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                  No. 20-40180                            FILED
                                                                  September 2, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   Michael Geoffrey Peters,

                                                           Plaintiff—Appellant,

                                       versus

   Lorie Davis,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:17-CV-595


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Michael Geoffrey Peters, Texas prisoner # 2019190, brought this
   42 U.S.C. § 1983 action against officials and employees of the Texas
   Department of Criminal Justice (TDCJ), including Lorie Davis, its director.
   He alleged that the defendants violated his federal rights by interfering with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40180      Document: 00516001669          Page: 2   Date Filed: 09/02/2021




                                    No. 20-40180


   his religious freedom as a Jew, in violation of the Religious Land Use and
   Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1(a), by
   ignoring his requests for kosher meals and relocation to a prison unit with a
   kosher kitchen; violating his right to equal protection by preventing him from
   taking trade school classes; tampering with and misappropriating his legal
   and media mail and thus violating his right of access to the courts;
   misappropriating $18.79 from his inmate trust fund; and neglecting his back
   pain and other medical issues. The district court screened the case under
   28 U.S.C. § 1915A and dismissed all claims other than the RLUIPA claims
   against Davis and two other defendants. Later, the district court granted
   summary judgment in favor of those two other defendants, dismissing the
   complaint against them without prejudice. Also, the district court granted
   Davis summary judgment on any individual capacity claim against her and
   any claim for monetary relief but otherwise denied her summary judgment.
          The district court thereafter appointed two attorneys to represent
   Peters in pursuing his RLUIPA claims at trial but not in pursuing the already
   dismissed parts of the lawsuit or his claims on appeal. In a status conference
   some months later, the parties advised the court that a settlement had been
   reached. Davis filed an unopposed motion to dismiss the action in its entirety
   with prejudice and also filed a release by Peters of all claims against all
   defendants arising by reason of the occurrences set forth in the suit.
   Additionally, she filed a compromise and settlement agreement executed by
   Peters that used wording substantially similar to the release’s and in which
   Peters agreed to dismiss all legal proceedings against not only Davis but the
   TDCJ and any official or employee thereof in connection with all matters
   forming the basis of the suit. After the unopposed motion and the settlement
   papers were filed, the district court entered an order dismissing the suit with
   prejudice and terminating the appointment of Peters’s attorneys and entered
   a separate document final judgment dismissing the suit with prejudice.




                                         2
Case: 20-40180      Document: 00516001669          Page: 3     Date Filed: 09/02/2021




                                    No. 20-40180


   Peters filed a timely notice of appeal (NOA) that encompassed all claims
   other than the RLUIPA claims. See C. A. May Marine Supply Co. v. Brunswick
   Corp., 649 F.2d 1049, 1056 (5th Cir. 1981).
          Months later, Peters moved in the district court to enforce the
   settlement agreement, alleging that prison officials had breached it. Citing
   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378, 381-82 (1994)),
   the district court denied the motion because its dismissal order and final
   judgment did not incorporate the parties’ dismissal agreement or explicitly
   retain jurisdiction. Peters filed another NOA.
          We conclude that the record unequivocally establishes that the parties
   filed a stipulation of dismissal of all claims.           See Fed. R. Civ.
   P. 41(a)(1)(A)(ii); Conkling v. Turner, 138 F.3d 577, 592 (5th Cir. 1998);
   Ocean Drilling & Expl. Co., Inc. v. Mont Boat Rental Serv., 799 F.2d 213, 218
   (5th Cir. 1986). The district court’s dismissal order and final judgment were
   therefore “of no consequence.” Meinecke v. H & R Block of Houston, 66 F.3d
   77, 82 (5th Cir. 1995); see Ramming v. Nat. Gas Pipeline Co. of Am., 390 F.3d
   366, 369 n.1 (5th Cir. 2004). Because Peters does not show why the
   stipulated dismissal of all claims other than the RLUIPA claim should not
   stand, he has abandoned any challenge to it. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987).
          To the extent that Peters filed the second NOA to appeal the
   stipulated dismissal of his RLUIPA claims, that NOA is untimely; thus, we
   lack jurisdiction to adjudicate the matter. See 28 U.S.C. § 2107(a); Fed.
   R. App. P. 4(a)(1)(A); Hamer v. Neighborhood Hous. Servs. of Chicago,
   138 S. Ct. 13, 20 (2017). And to the extent that Peters attempts to appeal the
   dismissal of his motion to enforce, we affirm on the alternative basis that the
   district court lacked jurisdiction because the stipulation of dismissal




                                          3
Case: 20-40180     Document: 00516001669        Page: 4   Date Filed: 09/02/2021




                                 No. 20-40180


   contained no provision permitting that court to enforce the settlement
   agreement. See Nat’l City Golf Fin., a Div. of Nat’l City Com. Cap. Co.,
   L.L.C. v. Scott, 899 F.3d 412, 417 (5th Cir. 2018); SmallBizPros, Inc. v.
   MacDonald, 618 F.3d 458, 461-64 (5th Cir. 2010); Berry v. Brady, 192 F.3d
   504, 507 (5th Cir. 1999).
          AFFIRMED IN PART AND DISMISSED IN PART FOR
   LACK      OF      JURISDICTION;         MOTION         TO    APPOINT
   COUNSEL DENIED; MOTIONS TO FILE SUPPLEMENTAL
   BRIEF AND SUPPLEMENTAL REPLY BRIEF GRANTED;
   MOTION TO EXPAND SCOPE OF THE APPEAL DENIED;
   MOTION TO FILE SUPPLEMENTAL EVIDENCE DENIED.




                                      4